Opinion issued September 29, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00106-CV
                            ———————————
 RICHARD MORAW AND JAMES PERRY, TRUSTEES OF THE SCOTT
          FAMILY TRUST (IRREVOCABLE), Appellants
                                         V.
                        KATHRYN MULLEN, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 102448-CV


                          MEMORANDUM OPINION

      Appellants, Richard Moraw and James Perry, Trustees of the Scott Family

Trust (Irrevocable), have failed to timely file a brief. See TEX. R. APP. P. 38.6(a),

38.8(a). After being notified that this appeal was subject to dismissal, appellants

notified the Court that no notice of appeal should have been filed and that the case
should be dismissed.

      We dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a),

42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.




                                        2